Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 6, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00002-CV



                         IN RE GREG TODD, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              309th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-28650

                        MEMORANDUM OPINION

      On January 5, 2015, relator Greg Todd filed a petition for writ of mandamus
in this Court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Sheri
Y. Dean, presiding judge of the 309th District Court of Harris County, to vacate
her December 18, 2014 temporary orders.
      Relator has not provided the order about which he complains or the
reporter’s record of the December 18, 2014 hearing.          See Tex. R. App. P.
52.3(k)(1), 52.7(a)(2). Therefore, relator has not established that he is entitled to
mandamus relief. Accordingly, we deny relator’s petition for writ of mandamus.
We also deny relator’s motion for temporary relief.


                                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.




                                         2